Citation Nr: 0801142	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.L.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to July 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was the subject of a September 2006 hearing before 
the undersigned Veterans Law Judge.

In a matter unrelated to the current appeal, the veteran 
seeks an increased rating for post-operative residuals of an 
appendectomy.  (See veteran's written statement dated in 
September 2003 and a VA Form 9 dated in March 2005.)  By way 
of background, private records of hospitalization in October 
1964 reflect that the in-service surgeons left sutures and 
gauze in the veteran after the operation, resulting in post-
surgical complications.  Also, although the nature of the 
contention has not been set forth precisely, the veteran 
seeks service connection for a stomach condition secondary to 
service-connected residuals of the appendectomy.  (See June 
2006 Report of Contact.)  These matters are referred to the 
RO for appropriate action.

The reopened claim of entitlement to service connection for 
skin disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1996 RO rating decision, the RO denied the 
veteran's claims for service connection for chronic skin 
rashes, and for service connection for basal cell carcinoma 
and actinic keratosis.  (Both claims are encompassed by the 
veteran's current application to reopen the issue of 
entitlement to service connection for skin disability.)  The 
veteran was issued notice of the rating decision, with his 
appellate rights, by an RO letter dated in March 1996.  He 
did not submit a notice of disagreement within one year of 
notice of the rating decision.        

2.   Since the March 1996 unappealed RO denial of the claims 
for service connection for chronic skin rashes, and for 
service connection for basal cell carcinoma and actinic 
keratosis, new evidence was received.  This evidence, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claim, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The March 1996 RO rating decision that denied claims for 
service connection for chronic skin rashes, and for service 
connection for basal cell carcinoma and actinic keratosis, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 1996 RO rating decision 
that denied service connection for chronic skin rashes, and 
for service connection for basal cell carcinoma and actinic 
keratosis, which was the last final denial with respect to 
this matter, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claimant, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of VA's duties to notify and assist under 
the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993); See also 
Kent v. Nicholson, 20 Vet. App 1 (2006).

Claim Reopened

In a March 1996 RO rating decision, the RO denied the 
veteran's claims for service connection for chronic skin 
rashes, and for service connection for basal cell carcinoma 
and actinic keratosis.  (In the Board's view, both claims are 
encompassed by the veteran's current application to reopen 
the issue of entitlement to service connection for skin 
disability.)  The veteran was issued notice of the rating 
decision, with his appellate rights, by an RO letter also 
dated in March 1996.  He did not submit a notice of 
disagreement within one year of notice of the rating 
decision.  Accordingly, the rating decision became final.  
See 38 U.S.C.A. § 7105.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The veteran's petition to reopen the claim 
for service connection was received in September 2003.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 3.156(a).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In September 2003, the RO received from the veteran 
contentions that he used carbon tetrachloride during service 
to clean diesel engines.  The veteran's DD Form 214 indicates 
that his specialty in service was working with electric 
power, closely related to the civilian occupation of a 
substation operator.  

Also in September 2003, the RO received from the veteran an 
article published by the Wisconsin Department of Health and 
Family Services indicating that carbon tetrachloride was 
widely used before 1970 as a cleaning fluid in home and in 
industry.  In February 2005, the RO received from the veteran 
excerpts from medical treatises and other publications 
indicating that carbon tetrachloride was widely used as a 
cleaning agent until the late 1960s, is carcinogenic, can 
result in skin irritation and skin growths, and as a safety 
matter should not come in contact with the skin.

At his September 2006 Board hearing, the veteran offered 
testimony that while on active duty at Ramey Air Force Base 
in Puerto Rico from about 1961 to about 1963, he and his 
coworkers used carbon tetrachloride to clean engines and 
tools.  (See September 14, 2006, Board hearing transcript 
(Tr.) at pages 2 to 4.)  He also testified that he would use 
carbon tetrachloride to wash diesel fuel and grease off of 
his arms, face, neck, and ears, because carbon tetrachloride 
was very effective for this purpose.  (Tr. at 4.)

For purposes of determining whether to reopen the veteran's 
claim for service connection for skin disability, the newly 
received evidence, as described above, is presumed credible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Evidence 
already of record at the time of the March 1996 RO denial 
with respect to this matter includes service medical records 
showing complaints and treatment of skin problems during 
service; private medical records showing treatment of skin 
problems of the veteran's fingers in 1964, shortly after 
service; and private medical records showing diagnosis and 
treatment of basal cell carcinoma and other skin 
abnormalities of the face, neck and shoulders beginning in 
June 1987.  (The veteran alleged earlier treatment, but does 
not know the current whereabouts of the doctors who treated 
him in earlier years.  Tr. at 10-11.)  In this context, the 
Board finds the veteran's contentions of extensive exposure 
to carbon trichloride during service, documentation 
indicating that carbon tetrachloride was widely used in a 
manner consistent with that described by the veteran up until 
the late 1960s, and documentary evidence describing carbon 
tetrachloride as a carcinogen that should not come into 
contact with the skin, to be new and material evidence.  The 
evidence was not previously received, is material to 
unestablished facts required to prove the veteran's claim, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim for service 
connection for skin disability is warranted.  See 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim for 
service connection for skin disability (including basal cell 
carcinoma and other skin abnormalities) is reopened; the 
appeal is granted to this extent only.


REMAND

The veteran has contended that he used carbon tetrachloride 
to clean diesel engines, and to clean diesel fuel and grease 
from his face, neck, and shoulders during active service.  
His DD Form 214 indicates that he worked with electric power 
equipment.  Service medical records show that he was treated 
for skin problems during service.  Private records of 
treatment show that he was treated for problems with his 
fingers in 1964, shortly after service.  He has been treated 
privately for various skin problems, including basal cell 
carcinoma, at least from June 1987 forward, and quite 
possibly earlier.  

As noted above, in September 2003, the RO received from the 
veteran an article published by the Wisconsin Department of 
Health and Family services indicating that carbon 
tetrachloride was widely used before 1970 as a cleaning fluid 
in home and in industry.  In February 2005, the RO received 
from the veteran excerpts from medical treatises and other 
publications indicating that carbon tetrachloride was widely 
used as a cleaning agent until the late 1960s, is 
carcinogenic, can result in skin irritation and skin growths, 
and as a safety matter should not come in contact with the 
skin.

Based on the foregoing evidence, the Board finds that a VA 
examination and opinion would be useful in adjudicating the 
veteran's reopened claim for service connection for skin 
disability.  See 38 U.S.C.A. § 5103A(d).

Additionally, updated records of treatment for skin 
disability would be useful in adjudicating the veteran's 
claim.  (See September 2006 Board hearing transcript (Tr.) at 
pages 10-12.)  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his skin disability, 
from the date of discharge from active 
service to the present, that have not been 
previously obtained by or identified to VA.  
This should include any records of 
treatment prior to 1987 that he has been 
unable to obtain, but that VA may be able 
to assist him in obtaining.  

After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include any 
identified records of treatment with Lloyd 
Brenden, M.D., that have not been 
previously obtained and associated with the 
claims files.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination with an appropriate specialist 
(e.g., a dermatologist or an oncologist) for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that any 
current skin disability began during service 
or is related to some incident of service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
For each skin disease found, the examiner 
should describe the nature and diagnosis of 
the veteran's present condition. For each 
such diagnosis, the examiner should opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the disability began 
during service or was caused or aggravated 
(chronic worsening of underlying condition 
versus temporary flare-up of symptoms) by 
any incident of service.

Unless the RO finds significant evidence to 
the contrary, the VA examiner should be 
advised that the veteran's claims of 
exposure to carbon tetrachloride during 
service are consistent with his places, 
types, and conditions of service.  See 38 
U.S.C.A. § 1154(a).
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


